Citation Nr: 1824884	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  09-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure, to include due to herbicide exposure or secondary to service-connected hypertension.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, sister and former spouse


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Nashville, Tennessee respectively. The Nashville, Tennessee RO certified the case to the Board.  
 
The Veteran testified in October 2011 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In January 2017 the Board remanded the issue of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure for issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999). Thereafter the Veteran perfected a timely appeal.  In August 2017 the Board remanded that issue for evidentiary development. The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability in December 2013, January 2015, January 2017 and August 2017. The case has now been returned to the Board for further appellate action.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents. 

2. The evidence is at least in equipoise as to whether the Veteran has atherosclerotic cardiovascular disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, atherosclerotic cardiovascular disease is presumed to have been incurred during active service. 38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has heart disease which was incurred during active-duty service due to herbicide exposure, or was caused or aggravated by service-connected hypertension. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era. 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a) (6) (iii).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The term "ischemic heart disease" includes, but is not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. Id. The term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id. at Note (2).

The Veteran's service records confirm that he served in combat in the Republic of Vietnam during the Vietnam War.  As such, the Board presumes that the Veteran was exposed to Agent Orange in service.

The record contains conflicting evidence with regard to whether the Veteran has a heart disorder that meets the generally accepted medical definition of ischemic heart disease. Nonetheless, for the reasons discussed below, the Board finds that the Veteran has a diagnosis of atherosclerotic cardiovascular disease, and after resolving reasonable doubt in his favor finds that he is entitled to presumptive service connection for that disorder.

A June 2005 VA CT scan revealed calcification of the periphery of the left atrium and dense calcification in the mitral valve region, as well as coronary artery calcification. A June 2005 cardiac catheterization report noted mild atherosclerosis in the left main coronary artery, mild diffuse disease in the left anterior descending and left circumflex arteries, mild atherosclerosis in the ramus intermedius, and mild diffuse disease in the right coronary artery. A February 2006 VA cardiology clinic note, prepared by a cardiologist and a cardiology fellow, included a clinical impression of mild coronary artery disease with an "anomalous" right coronary artery. 

On VA examination in February 2010, diagnosis was valvular heart disease, with no evidence of coronary artery disease or ischemic heart disease. That examiner did not address the aforementioned conflicting June 2005 and February 2006 treatment notes explicitly reporting coronary artery disease

A January 2016 VA examiner also found that the Veteran did not have a diagnosis of ischemic heart disease based on a June 2005 VA treatment note which reported no ischemia. That examiner also failed to address the conflicting evidence. 

In October 2017 a VA examiner, who is noted to be an internist, addressed the June 2005 and February 2006 treatment records, but opined that the mild coronary artery disease identified on cardiac catheterization had not progressed to the degree necessary to meet the generally accepted medical definition of ischemia. 

The Board observes that 38 C.F.R. § 3.309(e) provides that coronary artery disease is included under the general category of ischemic heart disease. The regulation does not stipulate that certain forms of mild coronary artery disease are excluded from the definition of ischemic heart disease for VA compensation purposes. 

Thus, the October 2017 VA examiner's finding that the Veteran had mild coronary artery disease is favorable to the Veteran's claim, regardless of the examiner's ultimate findings. While the February 2010, January 2016 and October 2017 VA examiners opined against a diagnosis of ischemic heart disease, the medical evidence of record indicates that the Veteran was diagnosed with coronary artery disease in 2005 and 2006. Moreover, no examiner of record has opined that the coronary artery disease diagnosed on the June 2005 catheterization report resolved prior to period currently on appeal. 

Given the June 2005 and February 2006 VA treatment records, and the October 2017 VA examination supporting a diagnosis of coronary artery disease, as well as the absence of any medical opinion specifically indicating that coronary artery disease has resolved, the Board will resolve reasonable doubt and find that the Veteran had atherosclerotic cardiovascular disease during the appellate term. Under 38 C.F.R. § 3.309(e), the Veteran's atherosclerotic cardiovascular disease constitutes ischemic heart disease for VA purposes and is therefore entitled to presumptive service connection based on his conceded herbicide exposure. 

As such, the evidence is at least in equipoise as to whether the Veteran had a diagnosis of ischemic heart disease during the period on appeal, and service connection is warranted for that disorder on a presumptive basis. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")

While the Board expresses no opinion as to the ultimate rating to be assigned for the Veteran's atherosclerotic cardiovascular disease, the Board observes that the evidence of record preponderates against finding entitlement to service connection for valvular heart disease. Valvular heart disease was not demonstrated in service, and valvular heart disease was not compensably disabling within a year of the Veteran's separation from active duty.  Moreover, the definition of ischemic heart disease does not include valvular heart disease and the medical evidence of record, to include the October 2017 VA examination and addendum, does not otherwise relate such disorder to active service or events therein, to include exposure to herbicide agents. Finally, there is no competent evidence linking valvular heart disease to the appellant's term of active duty.  As such, only service connection for atherosclerotic cardiovascular disease is awarded herein.


ORDER

Entitlement to service connection for atherosclerotic cardiovascular disease is granted. 


REMAND

The issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the initial disability rating the Regional Office will assign for the Veteran's now service-connected atherosclerotic cardiovascular disease. Accordingly, the matter must be remanded to the Regional Office for initial adjudication after an initial disability evaluation is assigned.

Accordingly, the case is REMANDED for the following action:

After completing VA's duty to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000, assign an initial disability evaluation and effective date for the Veteran's service-connected atherosclerotic cardiovascular disease, readjudicate the issue of entitlement to a total disability rating based on individual unemployability. If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


